Citation Nr: 0802937	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  02-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure, 
mustard gas exposure, and radiation.

2. Entitlement to service connection for actinic and 
seborrheic keratosis, claimed as secondary to herbicide 
exposure, mustard gas exposure, and radiation exposure.

3. Entitlement to an initial compensable rating for service-
connected basil cell carcinoma.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to May 
1978.  He was stationed in Vietnam from March 1966 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a June 1998 
decision, the RO denied in pertinent part service connection 
for peripheral neuropathy and actinic and seborrheic 
keratosis as secondary to Agent Orange.  The RO issued a 
notice of the decision and the veteran timely filed a Notice 
of Disagreement (NOD) in June 1998.  In a September 1999 
correspondence, the veteran indicated that his skin condition 
and neuropathy were also secondary to claimed mustard gas and 
radiation exposure.  The RO provided a Statement of the Case 
(SOC) in July 2002, which denied service connection for 
peripheral neuropathy and actinic and seborrheic keratosis as 
secondary to Agent Orange, mustard gas exposure, and 
radiation exposure.  Thereafter, in September 2002, the 
veteran timely filed a substantive appeal.  In October 2002, 
the RO provided a Supplemental Statement of the Case (SSOC).  
On appeal in November 2003, the Board remanded the case for 
additional development, to include supplying proper Veterans 
Claims Assistance Act (VCAA).  The RO thereafter provided 
another SSOC in September 2007.  

In June 1998, the RO also denied service connection for basil 
cell carcinoma.  The veteran timely filed a NOD that same 
month.  The RO provided a SOC in July 2002 and thereafter, in 
September 2002, the veteran timely filed a substantive 
appeal.  In October 2002, the RO provided a SSOC.  On appeal 
in November 2003, the Board remanded the case for additional 
development, to include supplying proper Veterans Claims 
Assistance Act (VCAA) notice and obtaining another radiation 
dose assessment from the Defense Threat Reduction Agency.  In 
a September 2007 rating decision, the RO granted service 
connection for basil cell carcinoma, left upper arm, and 
assigned a zero percent rating effective December 4, 1997.  
In an October 2007 letter, the veteran indicated that he 
disagreed with the noncompensable rating.

In the instant case, the Board finds that the RO complied 
with the November 2003 Remand directive, and therefore it may 
proceed with its review of the instant appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

As explained in more detail in the remand appended to this 
decision, the Board construes the veteran's October 2007 
correspondence and arguments presented therein as a timely 
NOD with the September 2007 rating decision assigning a zero 
percent rating for his basil cell carcinoma.  The record 
reflects that the RO has not issued the requisite SOC with 
respect to this issue pursuant to 38 C.F.R. § 20.200, and 
therefore, the Board must remand this issue for proper 
issuance of an SOC, and to provide the veteran an opportunity 
to perfect an appeal of the issues thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

The issues on the title page have been recharacterized to 
more accurately reflect the veteran's claims. 

The veteran did not request a hearing on this matter.

The issue of an initial compensable rating for basil cell 
carcinoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The veteran's radiation exposure dose estimate amounts to 
12.0 rem.

3. The preponderance of the evidence is against a finding 
that the veteran was exposed to mustard gas while on active 
duty.

4. The veteran's service medical records are negative of any 
complaints of, treatment for diagnosis of peripheral 
neuropathy, actinic keratosis or seborrheic keratosis.

5. The veteran had active duty in Vietnam; thus, he is 
presumed to have been exposed to herbicides during that time.

6.  There is no medical evidence of peripheral neuropathy, to 
include acute and subacute disease, during service or for 
many years thereafter; the competent medical evidence does 
not establish a nexus between the veteran's current 
peripheral neuropathy and any incident of service, to include 
herbicide exposure, radiation exposure or alleged exposure to 
mustard gas.

7. The veteran's actinic and seborrheic keratosis is not 
apparent in the medical evidence until many years post-
service; the competent medical evidence does not establish a 
nexus between these particular skin diseases and any incident 
of service, to include herbicide or radiation exposure or 
alleged exposure to mustard gas.


CONCLUSIONS OF LAW

1. Service connection for peripheral neuropathy, claimed as 
due to exposure to ionizing radiation, herbicides and/or 
mustard gas, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5103, 5103A (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.309, 3.311, 3.316 (2007).

2. Service connection for actinic and seborrheic keratosis, 
claimed as due to exposure to ionizing radiation, herbicides 
and/or mustard gas, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
1998, September 1999, and March 2004 letters sent to the 
veteran by the RO adequately apprised him of most of the 
information and evidence needed to substantiate the claims, 
and of the notice the RO failed to supply, no prejudice to 
the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 1998, September 1999, and March 2004 letters from 
the RO satisfy most of these mandates.  These letters set 
forth the laws and regulations applicable to service 
connection claims, including those regulations applicable to 
claims involving exposure to ionizing radiation, mustard gas, 
and herbicides.

The March 2004 letter clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  This correspondence made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  It additionally apprised the veteran that VA 
would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claims, and also asked the veteran to 
provide VA with any medical reports in his possession.  

The March 2004 RO letter also informed the veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such timely notice except for the Dingess 
requirements.  With respect to the belated Dingess notice, 
where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).  

In this case, timely rating notice would not have operated to 
alter the outcome because evidence establishing service 
connection for peripheral neuropathy and actinic and 
seborrheic keratosis is lacking.  See Sanders, 487 F.3d at 
887 (recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The veteran's claims were decided in 1998, which was prior to 
enactment of the VCAA in November 2000.  However, notice was 
provided in March 2004, and the RO readjudicated this claim 
in the September 2007 SSOC.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  Furthermore, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . .  that is, affording a claimant a meaningful 
opportunity to  participate effectively in the processing of 
[the] claim. . .  ."  Mayfield, 19 Vet. App. at 128. 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the Board finds that the 
medical evidence of record is sufficient to render the 
instant decision.  The Board also finds that with no 
competent evidence that supports or suggests any contended 
relationship of the veteran's claimed disabilities to 
service, there is no duty to provide an examination or 
medical opinion with respect to the claims for service 
connection decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As will be explained in more detail below, 
the skin diseases at issue (actinic and seborrheic keratosis) 
and peripheral neuropathy (that is not acute or subacute and 
is not evident from the clinical record until many years 
post-service) are not among the diseases that have been 
linked by regulation to radiation, mustard gas or herbicide 
exposure. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Laws and Regulations

a. Service connection in general

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19  
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Service connection based on exposure to herbicides

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for a number of diseases, to include 
respiratory cancers and Type II diabetes mellitus.  38 C.F.R. 
§ 3.309(e). (Emphasis added.)

c. Service connection based on exposure to mustard gas

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or COPD; or (3) full- body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia. Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

d. Service connection based on exposure to ionizing radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met. Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. 
§ 3.311.  To consider a claim under § 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. 
§ 3.311. 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 3 8 
C.F.R. § 3.311(a)(2).

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

e. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The veteran's service medical records show no evidence of any 
complaints, symptoms, diagnoses, or treatment for peripheral 
neuropathy.  Specifically, March 1968 and February 1971 
examinations were essentially normal.  A Report of Medical 
History completed by the veteran in February 1971 shows that 
he listed his present health as "good."

The veteran's service medical records are also negative for 
any complaints, symptoms, diagnoses, or treatment of actinic 
and seborrheic keratosis.  

VA treatment records from July 1979 to January 1998 show 
repeated treatment for actinic and seborrheic keratosis.  A 
June 1997 report indicates that these conditions were related 
to sun exposure.

A November 2000 letter from the Defense Threat Reduction 
Agency (DTRA) to the RO conveyed that the veteran was a 
confirmed participant of Operation Teapot, which was 
conducted at the Nevada Test Site in 1955.  Specifically, it 
noted that the veteran served with Battery A, 22nd Armored 
Field Artillery Battalion, 4th Armored Division.  DTRA 
estimated that the veteran's total dose exposure to ionizing 
radiation as a result of his military duties was .8 (upper 
bound 1.4 rem), and that the veteran's upper arm skin dose 
was 8.4 rem.

During a March 1997 Agent Orange examination, the veteran 
complained of having tremors in his arms for several years.  
The examiner noted a slight tremor in the left arm.  The 
examiner diagnosed peripheral neuropathy and keratosis.

A May 1997 VA consultation note indicates that the veteran 
complained of a mild tremor on his left side.

A July 1997 VA progress note indicates that the veteran 
complained of a tremor for "a few years."  He also reported 
some unsteadiness with his gait.  The examiner noted that 
sensation to sharp and dull was normal.  There was decreased 
vibration in the toes.  Motor throughout and gait were 
normal, although increased unsteadiness was noted.  The 
initial impression was "mild peripheral neuropathy, exam not 
[illegible] Parkinson's at this time."  The examiner ordered 
a workup for peripheral neuropathy  

A December 1997 VA progress note contains the following 
statement:

Spoke with [veteran] regarding Agent Orange Exam.  
Received Diagnosis - Discussed Peripheral 
Neuropathy with him and explained referral to VBA 
for further consultation for C&P exam.

A February 1999 progress note indicates that the veteran 
complained of occasional numbness in the right side of his 
groin area and right leg.

A September 2002 VA treatment note indicates that the veteran 
complained of losing the grip in his left hand and "near 
syncopal episode."  The assessment included a "history of 
syncopal episode" and "tremor."

The Board remanded the case for a new dose estimate in 
November 2003.

A January 2006 letter from DTRA to the RO estimated that the 
veteran's total dose exposure to ionizing radiation as a 
result of his military duties was .9 (upper bound 2.7 rem), 
and that the veteran's upper arm skin dose was 12.0 rem.

b. Discussion

The veteran contends that he was exposed to radiation during 
an atomic blast test (Operation Teapot) at the Nuclear Test 
Facilities in Nevada in May, 1955.

The Board finds that the evidence preponderates against the 
veteran's claim based on presumptive service connection for a 
radiation-exposed veteran, under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Specifically, peripheral neuropathy and 
actinic and seborrheic keratosis do not qualify as one of the 
21 presumptive diseases under these provisions.  The Board 
also determines that the evidence weighs against the 
veteran's service connection claim under 38 C.F.R. § 3.311 
governing radiogenic diseases.  Neither peripheral neuropathy 
nor keratosis qualify as a "radiogenic disease," as defined 
by § 3.311(b)(2).

As to the alleged exposure to mustard gas, the veteran 
contends that after participating in Operation Teapot, his 
unit was ordered to drive their convoy across a large mustard 
gas field.

The Board notes, as outlined earlier in the decision, that 
under the provisions of 38 C.F.R. § 3.316 service connection 
is warranted where the veteran experienced full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service and subsequently develops a chronic form of 
a disease listed in 38 C.F.R. 
§ 3.316(a).  Specifically, the conditions listed include 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer, squamous cell cancer of the skin, chronic laryngitis, 
bronchitis, emphysema, asthma, COPD, and acute nonlymphocytic 
leukemia.  Significantly, peripheral neuropathy and actinic 
and seborrheic keratosis are not listed as one of the 
conditions for which service connection may be granted on the 
basis of mustard gas exposure.  In any event, the record 
shows that in response to a request from the RO for records 
of exposure to mustard gas or Lewisite, the service 
department reported in April 2000 that it had no records of 
the veteran having been exposed to chemical agents.

As to exposure to herbicides (Agent Orange), the veteran 
contends that such exposure took place in Vietnam while he 
was working near areas where herbicides were used.

Earlier in the decision, the Board outlined the VA regulation 
pertaining to the award of service connection on a 
presumptive basis for certain diseases, where the veteran had 
service in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Because the veteran had such service, 
the presumption of exposure to herbicides applies to his 
claim.  However, actinic and seborrheic keratosis are not 
listed as diseases for which service connection may be 
granted on the basis of herbicide exposure under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e).  However, the list of 
presumptive diseases includes acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
Agent Orange and resolves within two years of date of onset.  
38 C.F.R. § 3.309(e) (Note (2)).  There is no medical 
evidence that the veteran suffered from peripheral neuropathy 
within the requisite time period.  To the contrary, the 
record contains no medical evidence of peripheral neuropathy 
until 1997, 30 years after exposure and 20 years after 
discharge.  Accordingly, any regulatory presumption relating 
to service connection does not apply.  See 38 C.F.R. §§ 
3.307, 3.309.  

In the absence of any competent evidence of peripheral 
neuropathy during service or for many years thereafter, and 
without medical evidence suggesting a causal link between 
this condition and an incident of service, the Board 
concludes that service connection for peripheral neuropathy 
is not warranted.

The Board acknowledges the veteran's contention about the 
etiology of his peripheral neuropathy and actinic and 
seborrheic keratosis.  As a layperson, however, he is not 
competent to provide a medical opinion about such causation.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the veteran 
is certainly competent to describe symptoms, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on 
whether an etiological relationship exists between his active 
service and his peripheral neuropathy and skin condition.  As 
a result, his own assertions are not probative to the 
critical issue in this case of whether these conditions were 
caused or aggravated by his active service.

In elaborating on the question of the probative value and 
competency of the lay evidence in this case, the Board notes 
at the outset that in Jandreau v. Nicholson, No. 2007-4019 WL 
1892301 Vet. App. July 3, 2007), the Federal Circuit Court 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well. Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.

In the Board's judgment, the disabilities in question, 
actinic and seborrheic keratosis and peripheral neuropathy, 
are not of the type that can be diagnosed by a layman.  
Jandreau, supra.  Thus, while the veteran is competent to 
report what comes to him through his senses, to include 
noticing skin lesions and experiencing pain and numbness in 
his legs, he does not have medical expertise to diagnose such 
specific skin and neurological conditions as the ones at 
issue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
In this case, he cannot provide a competent opinion regarding 
diagnosis or causation.

The undersigned has fully considered the veteran's 
contentions but the fact remains that the disabilities at 
issue are not included in the lists of presumptive diseases 
associated with radiation, mustard gas and herbicide 
exposure.  As noted above, peripheral neuropathy has been 
associated with herbicides but only if it is acute or 
subacute and is shown within months of service.  The record 
shows no such peripheral neuropathy.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
an of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  As noted above, the 
record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical or laboratory findings 
indicative of actinic and seborrheic keratosis or peripheral 
neuropathy until many years post-service.  In the absence of 
a legal presumption, the gap of time of between service and 
the first medical evidence of a diagnosis of these disorders 
is, in itself, significant and it weighs against the 
appellant's claims.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  Since the disorders at issue are not associated 
with the veteran's exposure to radiation, herbicides and 
allegedly mustard gas, and in the absence of competent 
evidence of a nexus of the claimed disorders to military 
service, the veteran's claims must fail.  See Boyer, Mercado-
Martinez, Voerth, supra. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for peripheral neuropathy and 
keratosis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.

ORDER

Service connection for peripheral neuropathy is denied.

Service connection for actinic and seborrheic keratosis is 
denied.


REMAND

In December 1997, the veteran filed a claim for service 
connection for basil cell carcinoma caused by exposure to 
mustard gas.  The RO denied the claim and the veteran filed a 
timely NOD in June 1998.  The RO issued a SOC in July 2002.  
The veteran filed a timely substantive appeal in September 
2002.  The issued a SSOC in October 2002.  In September 2007, 
after the Board remand, the RO granted the veteran's claim 
for service connection for basil cell carcinoma, left upper 
arm, and awarded zero percent effective December 4, 1997.  In 
October 2007, the veteran submitted correspondence in which 
he claimed that he "was appealing [the October 2007] 
decision because I believe that it is incomplete."  The 
veteran complained that the RO had not considered certain 
evidence.  Specifically, he stated that the record 
established that he had had surgeries to remove growths on 
parts of his body other than his upper arms.  He also claimed 
that the RO did not address his exposure to mustard gas or 
Agent Orange.  The Board construes this correspondence as a 
timely NOD with the September 2007 RO determination.  See 38 
C.F.R. §§ 20.201, 20.302 (2007); see also EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (VA must liberally construe all 
documents filed by a claimant).  Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
VA has a duty to fully and sympathetically develop a 
claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  The RO has not yet issued a SOC with respect to the 
claim for an initial compensable rating for basil cell 
carcinoma.  Under these circumstances, the Board must remand 
this issue so that the RO can provide the veteran an SOC, and 
afford him an opportunity to perfect an appeal of these 
issues thereafter by filing a timely substantive appeal.  See 
Manlincon, 12 Vet. App. at 240-41.

The Board also notes that although the RO indicated in the 
September 2007 decision that it would obtain another skin 
examination, it has not yet done so.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish ratings 
and effective dates for the benefit 
sought as outlined by the Court of 
Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).

2. The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected basil cell 
carcinoma.  The examiner should identify 
which body parts are affected.  Any tests 
deemed necessary by the examiner should 
be accomplished.  

The claims folder and a copy of this 
remand should be made available to the 
clinicians for review. 

3. The RO should thereafter issue a 
Statement of the Case to the veteran 
and his attorney addressing the issue 
of entitlement to an initial or staged 
compensable rating for basil cell 
carcinoma.  The veteran also must be 
advised of the time limit in which he 
may file a substantive appeal. 38 
C.F.R. § 20.302(b).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


